         Case 1:21-cr-00010-SPW Document 71 Filed 09/13/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


 UNITED STATES OF AMERICA,                      CR21-10-BLG-SFW


                          Plaintiff,
                                                PRELIMINARY ORDER OF
            vs.                                 FORFEITURE


 JARED WILLIAM EISINGER,

                          Defendant.




      WHEREAS,in the indictment in the above case, the United States sought

forfeiture of any property ofthe above-captioned person, pursuant to 21 U.S.C. §§

853 and 881 and 18 U.S.C. § 924(d), as property used or intended to be used to

facilitate the violations alleged in the indictment, or as proceeds of said violations;

      AND WHEREAS,on June 16, 2021, Eisinger entered a guilty plea, pursuant

to a written plea agreement, to possession with intent to distribute

methamphetamine, in violation of21 U.S.C. § 841(a)(1), as charged in the

superseding information;

      AND WHEREAS,Eisinger entered into a stipulation(Doc. 69)that stated

that as a result ofthe offenses charged in the indictment and the superseding
Case 1:21-cr-00010-SPW Document 71 Filed 09/13/21 Page 2 of 4
Case 1:21-cr-00010-SPW Document 71 Filed 09/13/21 Page 3 of 4
Case 1:21-cr-00010-SPW Document 71 Filed 09/13/21 Page 4 of 4
